Citation Nr: 0917975	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  04-30 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
bronchial asthma, currently evaluated as 60 percent 
disabling.  

2.  Entitlement to a total rating on the basis of individual 
unemployability due to service- connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from June 1957 to June 
1961.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  The Veteran 
appealed, and in June 2006, the Board denied the claim.  The 
Veteran appealed to the U.S. Court of Appeals for Veterans 
Claims (Court).  In July 2008, the Court vacated and remanded 
the Board's June 2006 decision.  

The issues of entitlement to secondary service connection for 
an acquired psychiatric disorder, tachycardia, dizziness, 
diarrhea, and loss of sexual appetite, have been raised.  See 
e.g., appellant's representative's statement, dated in May 
2009; 38 C.F.R. § 3.310 (2008).  These issues have not been 
adjudicated by the agency of original jurisdiction, and are 
referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the Court's decision shows that it determined 
that the VA had failed to adequately discuss the effects of 
the medications used for control of the Veteran's respiratory 
symptoms.  The Board further notes that the most recent VA 
examination report of record is dated in October 2003.  This 
report is therefore over five years old.  The fulfillment of 
the statutory duty to assist requires a thorough and 
contemporaneous examination which takes into account the 
records of prior medical treatment, so that the evaluation of 
the claimed disability will be a fully informed one.  Green 
v. Derwinski, 1 Vet. App. 121 (1991).  

In addition, the VA examination report shows that the 
examiner stated that the Veteran had not had any 
incapacitating episodes due to his respiratory symptoms.  
However, the examiner did not specifically address the effect 
of the Veteran's service-connected disability on his ability 
to work.  See Friscia v. Brown, 7 Vet. App. 294 (1995); Gary 
v. Brown, 7 Vet. App. 229 (1994).  Accordingly, on Remand, 
the Veteran should be afforded another VA examination.  

As noted in the introductory paragraph of this Remand, 
several secondary service connection issues have been raised, 
and they are considered to be inextricably intertwined with 
the TDIU claim on appeal.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991); Parker v. Brown, 7 Vet. App. 116, 118 
(1994).  These claims must therefore all be decided together.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claims.  38 C.F.R. §§ 3.158 and 3.655 
(2008).

Accordingly, the case is REMANDED for the following action:

1.  Following the RO's adjudication of 
the secondary service connection claims 
discussed in the introductory paragraph 
of this Remand (the Veteran's attorney 
should clearly raise all new service 
connection claims before the RO promptly 
and clearly in order to allow the Board 
to address the TDIU claim), the Veteran 
should be afforded an examination to 
determine the current extent of his 
service-connected bronchial asthma.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All necessary 
tests, to include a pulmonary function 
test, should be conducted.  

The examiner is specifically requested to 
address whether the Veteran's bronchial 
asthma (and any other disabilities for 
which the Veteran is granted service 
connection subsequent to this Remand) 
renders the Veteran unable to engage in 
substantially gainful employment, 
supporting such opinion with reference to 
manifested symptomatology and 
limitations.  The examiner should be 
provided with a list of all of the 
Veteran's service-connected disabilities, 
and should discuss the effects of the 
medications used for control of the 
symptoms of his service-connected 
disabilities on his ability to work.  In 
this regard, the examiner is asked (but 
not required) to review the Court's July 
2008 decision. 

2.  The RO should then readjudicate the 
issues on appeal.  If either of the 
determinations remains unfavorable to the 
appellant, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
appellant should be given an opportunity 
to respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




